Exhibit 10.10

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made effective as of June 15, 2007 by
and between Open Energy Corp. (the “Company”) and John E. Hart (“Hart” or
“Employee”) (individually, a “party” and together, the “parties”).

RECITALS

A.                                   Hart has served as contract general counsel
for the Company from September, 2006 through May 13, 2007, pursuant to a written
engagement agreement.

B.                                     The Company employed Hart full time as
its General Counsel and Corporate Secretary beginning May 14, 2007.

NOW, THEREFORE, in consideration of the mutual promises set forth herein, the
parties agree as follows:

Position and Responsibilities.

1.                                       Employment.  Employee began employment
with the Company on May 14, 2007, as Corporate Secretary and General Counsel. 
Employee reports directly to the CEO of the Company.  Employee has the powers
and duties commensurate with such position.  Employee’s precise responsibilities
and job description are subject to change at any time in the sole and absolute
discretion of Company.

2.                                       Outside Activities.  Employee shall
devote his best efforts and substantially all of his business time and attention
to the business of the Company and performance of the services customarily
incident to such office and to such other services as the CEO or board of
directors my reasonably request.  However, Employee may continue to serve as an
officer and director of OMNI Rail Products, Inc. and its subsidiary OMNI
Products, Inc. and to receive compensation for that service from those
entities.  He may also perform necessary legal services for current clients to
transition them to other counsel.  With the prior written consent of the CEO,
Employee may undertake legal or business consulting that does not conflict with
the interest of the Company or interfere with the performance of Employee’s
responsibilities to the Company.

3.                                       At Will Employment.  Employee will be
employed on an at-will basis.   Either Employee or Company may terminate the
Employment, with or without cause, by giving ninety days written notice of
termination.  The Company also retains the right to transfer, demote, suspend or
administer discipline with or without cause and with or without notice, at any
time.  The at-will nature of the employment relationship may only be modified in
a writing signed by Employee and the Company’s CEO.

Compensation

4.                                       Base Annual Salary.  The Company shall
pay to Employee a base salary at an annual rate of one hundred and fifty
thousand dollars ($150,000) in accordance with the Company’s customary payroll
practices.

1


--------------------------------------------------------------------------------


5.                                       Bonuses.  The Company may, in its sole
and absolute discretion, pay Employee a bonus payment as may be determined by
the Board of Directors.  The fact and the amount of the bonus will be in the
Company’s sole and absolute discretion and based upon the Company’s performance
and Employee’s performance.

6.                                       Equity Compensation.  The Company may,
in its sole and absolute discretion, grant Employee additional Equity
Compensation under the terms of the 2006 Equity Compensation Plan or outside
such plan.  The terms of any grant made will be in the sole discretion of the
Board of Directors.

7.                                       Withholdings.  All compensation and
benefits to Employee hereunder shall be subject to all federal, state, local and
other withholdings and similar taxes and payments required by applicable law.

Expense Allowances and Fringe Benefits.

8.                                       Fringe Benefits.  During his
employment, Employee shall be eligible to receive and participate in all
standard fringe benefits generally made available to other executive employees
when and as he becomes eligible for them, as such benefits may be determined,
changed, or rescinded from time to time by the Company

9.                                       Vacation Accrual.  Employee shall be
eligible to accrue three (3) weeks of paid vacation each year from the date of
employment.  The vacation accrual will be subject to a maximum accrual, or cap,
of five (5) weeks.

10.                                 Expense Reimbursement.  The Company shall
reimburse Employee for any and all expenses reasonably incurred by the Employee
in the course and scope of Employee’s duties and which are substantiated in
accordance with Company’s reasonable policies and procedures.  It is understood
that in Employee’s case such expenses shall include, State Bar and other typical
professional association dues and meeting expenses, continuing education
programs to maintain professional licensing and competence.  Reasonable expenses
shall include travel between Mexico or Nevada and California, based upon a
schedule approved by the CEO.  Reasonable expenses shall also include a rental
car for transportation while in California.  Any airline travel must be coach
class unless Employee receives advance written approval from the CEO.

11.                                 IRC Section 409A.  To the extent that this
Agreement or any part thereof is deemed to be a nonqualified deferred
compensation plan subject to Section 409A of the Code and the regulations and
guidance promulgated thereunder, (i) the provisions of this Agreement shall be
interpreted in a manner to comply in good faith with Section 409A of the Code,
and (ii) the parties hereto agree to amend this Agreement, if necessary, for the
purposes of complying with Section 409A of the Code promptly upon issuance of
any regulations or guidance thereunder; provided that any such amendment shall
not materially change the present value of the benefits payable to Employee
hereunder or otherwise materially and adversely affect Employee, or the Company
or any of the Related Entities, without the written consent of Employee or the
Company, as the case may be.

2


--------------------------------------------------------------------------------


Confidentiality and Company Policies

12.                                 Confidentiality.

(a)                                  In addition to his duty to preserve
information protected by the attorney client privilege and the work product
doctrine, Employee shall not, during the term of this Agreement or at any time
thereafter, impart to anyone or use any Confidential Information or Employee may
acquire in the performance of Employee’s duties, except as required by law. 
Employee will hold in complete confidence and not disclose, produce, publish,
permit access to, or reveal any information and material which is proprietary to
Company, whether or not marked as “confidential” or “proprietary” and which is
disclosed to or obtained by Employee, which relates to Company’s business
activities (“Confidential Information”).  Confidential Information shall not
include any information which is publicly available at the time of disclosure or
subsequently becomes publicly available through no fault of Employee or any of
its agents or employees.

(b)                                 Employee shall take all reasonable measures
necessary to protect the confidentiality of the Confidential Information and to
avoid disclosure or use of the Confidential Information, except as permitted
herein, including the highest degree of care that Employee utilizes to protect
Employee’s own confidential information.  Employee shall promptly notify Company
in writing of any disclosure, misuse or misappropriation of Confidential
Information which may come to Employee’s attention.

(c)                                  Disclosure of Confidential Information is
not precluded if such disclosure is in response to a valid order of a court or
other governmental body of the United States or any political subdivision
thereof; provided that Employee will first give notice to Company and make a
reasonable effort to obtain a protective order requiring that the Confidential
Information be disclosed only for limited purposes for which the order was
issued.

(d)                                 Employee shall not disclose the Confidential
Information to any third party without first obtaining Company’s written consent
and shall disclose the Confidential Information only to its own employees having
a need to know.  Employee shall promptly notify Company of any items of
Confidential Information prematurely disclosed.

(e)                                  Employee agrees that Company’s Confidential
Information has been developed or obtained by the investment of significant
time, effort and expense and provides Company with a significant competitive
advantage in its business.  If Employee fails to comply with any obligations
hereunder, Employee agrees that Company will suffer immediate, irreparable harm
for which monetary damages will provide inadequate compensation.  Accordingly,
Employee agrees that Company will be entitled, in addition to any other remedies
available to it, at law or in equity, to immediate injunctive relief to
specifically enforce the terms of this Agreement.

(f)                                    The obligations set forth in this
Paragraph 12 and its subparagraphs shall survive expiration or termination of
this Agreement.

13.                                 Human Resources Policy and Procedures. 
Employee agrees to review and abide by personnel policies as well as any
Employee Handbook issued by Company.  Employee

3


--------------------------------------------------------------------------------


understands that Company has the right to modify or rescind any policies and
procedures for any reason and without notice, except the policy regarding
at-will employment.

General Provisions.

14.                                 Governing Law and Forum.  This Agreement
shall be governed in accordance with the laws of the State of California.  Any
disputes arising out of Employee’s employment or this Agreement shall be brought
in San Diego County, California.

15.                                 Severability.  If any provision in this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remaining provisions shall nevertheless continue in full
force without being impaired or invalidated in anyway.

16.                                 Entire Agreement.  This Agreement contains
all of the terms agreed upon by the parties with respect to the subject matter
of this Agreement, and supersedes any and all prior agreements, arrangements,
communications, understandings, documents or rules, either oral or in writing,
between the parties for the employment of Employee, and contain all of the
covenants and agreements between the parties for such employment in any manner
whatsoever.  Each party to this Agreement acknowledges that no representations,
inducements, promises or agreements, orally or otherwise, have been made by any
party or anyone acting on behalf of any party which is not embodied in this
Agreement.  Any modification of this Agreement will be effective only if in
writing signed by Employee and Company’s President.

OPEN ENERGY CORP.

 

Employee

 

 

 

 

 

 

By:

 

 

 

 

 

 

David P. Saltman

 

John E. Hart

Its:

President

 

 

 

4


--------------------------------------------------------------------------------